Citation Nr: 0611231	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  01-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for lumbar strain and degenerative disc disease of 
L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 
percent for decreased left toe and knee extensor strength, 
associated with lumbar strain and degenerative disc disease 
of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January to February of 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which granted service 
connection for the veteran's lumbosacral spine disorder as 
secondary to a service-connected left knee disorder and 
assigned an initial 40 percent evaluation.

The Board remanded this case back to the RO for additional 
development in August 2003, and the case has since been 
returned to the Board.

In an October 2003 rating decision, the RO continued the 
underlying 40 percent evaluation for the veteran's service-
connected lumbar strain and degenerative disc disease of L5-
S1 but also assigned a separate 10 percent evaluation for 
decreased left toe and knee extensor strength, associated 
with lumbar strain and degenerative disc disease of L5-S1.  
This evaluation was assigned in view of recently revised 
diagnostic criteria allowing for separate evaluations for 
separate neurological manifestations associated with a 
service-connected spine disorder and was effectuated as of 
June 19, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005).

As the separate 10 percent evaluation for spine-related 
symptoms of the left lower extremity stems from the appealed 
initial 40 percent evaluation for the low back disorder and 
represents less than the maximum available evaluation, this 
evaluation is also at issue on appeal in this Board action.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board is also aware that the veteran was issued 
Statements of the Case as to the issues of entitlement to a 
higher initial evaluation for chondromalacia of the right 
knee and entitlement to a total disability evaluation based 
upon individual unemployability due to service-connected 
disorders (TDIU) in, respectively, August 2004 and July 2005.  
To date, however, the veteran has not responded to either 
issuance.  Accordingly, the Board does not deem these issues 
to be on appeal presently.  See 38 C.F.R. § 20.101(d) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the claims file and preliminarily 
finds that additional development is warranted in several 
areas before final Board action can be taken on the veteran's 
claims.

First, the Board is aware that, in September 2004, the 
veteran was awarded disability benefits by the Social 
Security Administration (SSA).  The claims file contains a 
copy of the favorable SSA decision, which includes references 
to a medical doctor's August 2004 testimony as to lumbosacral 
spine symptomatology.  To date, however, the RO has not 
requested copies of the medical records upon which this SSA 
decision was based.  Such action is required under 38 C.F.R. 
§ 3.159(c)(2) (2005).

Second, the veteran's most recent VA spine examination was 
conducted in June 2003.  In view of the fact that his spine 
disorder was subsequently considered in the context of an SSA 
application, the Board questions whether this examination 
report is sufficiently contemporaneous.  Moreover, the Board 
is concerned about the lack of documentation in the 
examination report as to questions of the length and 
frequency of any incapacitating episodes of intervertebral 
disc syndrome, the presence and extent of additional 
functional loss during flare-ups, and the degree of 
disability resulting from the service-connected neurological 
disorder of the left lower extremity.  For all of these 
reasons, a more thorough examination is needed.  38 C.F.R. 
§ 3.159(c)(4) (2005).

Finally, the Board observes that the veteran has not yet been 
furnished with a letter specifying VA's duties in the present 
appeal, as well as those of a claimant, under the Veterans 
Claims Assistance Act of 2000 (VCAA) and as set forth in 
38 C.F.R. § 3.159 (2005).  The veteran has received VCAA 
letters only in conjunction with several unrelated claims.  
The need for such a letter has recently been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  
The required notification is not satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence VA found lacking in the 
claimant's presentation or "an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Id.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2005), the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
notified that, in cases where service 
connection is granted (as here), both a 
disability evaluation and an effective 
date for that evaluation will be 
assigned.

2.  Efforts should be made to contact SSA 
so as to obtain copies of the medical 
records upon which the favorable 
September 2004 decision was based.  All 
such records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  All up-to-date medical records, VA 
and private, related to treatment of the 
lumbar spine disability should be 
obtained and incorporated in the claims 
folder.

4.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner,  to determine the nature and 
extent of his service-connected low back 
disorder and secondary neurological 
impairment of the left lower extremity.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the claims file in 
conjunction with the examination.  

As to the lumbosacral spine disorder, the 
examiner is requested to conduct range of 
motion testing and to address the 
presence and extent of any functional 
loss due to pain, painful motion, or 
additional functional impairment during 
periods of flare-ups.  The examiner 
should also comment on the frequency and 
length of incapacitating episodes of 
intervertebral disc syndrome in the past 
twelve months.  Any other testing deemed 
necessary by the examiner (e.g., 
radiological or neurological studies) 
should be preformed as well.

As to the left lower extremity, the 
examiner should provide an opinion as to 
the overall degree of neurological 
impairment and describe all specific 
symptoms.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the veteran's claims for 
higher initial evaluations for lumbar 
strain and degenerative disc disease of 
L5-S1; and decreased left toe and knee 
extensor strength, associated with lumbar 
strain and degenerative disc disease of 
L5-S1 should be readjudicated.  If the 
determination of either claim remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  



_________________________________________________
N. R. ROBIN
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

